Citation Nr: 1759024	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-25 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder. 


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

The Veteran testified at a December 2011 hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  In February 2014, the Board issued a remand to obtain an adequate VA examination and opinion, and additional VA records.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  A preexisting bilateral shoulder condition was noted at service entry in January 2008.

2.  The preexisting bilateral shoulder condition was not aggravated by service. 


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  VA's duty to notify was satisfied by a letter sent to the Veteran in July 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b).  VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, along with VA and private medical records.  The Veteran has not identified any outstanding records to obtain.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion necessary to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examinations and/or opinions must be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded in-person VA examinations in August 2010 and June 2017.  Because the incorrect evidentiary standard was applied, the August 2010 VA examiner's opinion will not be relied upon in this decision to determine whether the Veteran's shoulder disability was aggravated during service.  The VA examiner from the June 2017 examination provided clear explanations in support of the opinion and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C. §§ 1111, 1137; 38 C.F.R. § 3.304.  As discussed in detail below, the Veteran's preexisting bilateral shoulder condition was noted at service entry.  Therefore, service connection may only be granted based on in-service aggravation of that condition.  38 U.S.C. § 1153;  38 C.F.R. § 3.306; See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing condition will be presumed to have been aggravated in service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner at 1096.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In determining an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The record establishes the Veteran's bilateral shoulder condition preexisted his entry into service, as noted on his service entrance examination.  

In a "medical prescreen of medical history report" (DD Form 2807-2) with screening date of January 14, 2008, the Veteran reported that he had surgery of both shoulders in 2002.  He reported that the surgery was to strengthen his rotator cuffs and that he had undergone physical therapy in the summer of 2002. 

In a "report of medical examination" (DD Form 2808), a notation in block 74a, apparently from a medical screener, found that the Veteran was "not qualified for service."  It was noted that the Veteran had recurrent dislocations of his shoulders.  It was indicated that the Veteran was then advised to consult with his private medical care provider (block 75).  The following day, as indicated in block 75b, the Veteran's upper extremities ("U") were assessed as level 3 under the PULHES profiling system, indicating that he was unable to perform full effort except for brief or moderate periods."  Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

Private medical records show that in 2002, the Veteran had surgery on both shoulders due to recurrent instability.  Dated prior to service entry, a November 2007 statement from Dr. G. C. indicated that in regards to the Veteran's status post laparoscopic debridement of both shoulders he was, in the judgment of the physician, released to full unrestricted duty, while the basis of the physician's assessment of basic training is not clear. 

Similarly, a January 2008 letter from Dr. D. C. stated the Veteran was absolutely asymptomatic in both shoulders, there were no signs of instability, and he has excellent rotator cuff strength.  Additionally, Dr. D.C. stated the Veteran would be an excellent candidate with absolutely no medical contraindication.  

After the above-medical examinations, a military medical examiner then apparently conducted a "focused examination" of the Veteran's shoulders on January 15, 2008.  He recommended a "waiver" (apparently of a deficiency that would otherwise bar the Veteran from entering service).  The medical report indicates a waiver was received on January 17, 2008.   

Shortly after entering service, the Veteran's treatment records from February 2008 show he was seen due to complaints of bilateral shoulder pain and numbness in his forearm.  The Veteran was found to have a shoulder impingement and was prescribed ibuprofen.  He also participated in physical therapy and was placed on restricted duty.  The Veteran reported a worsening of symptoms due to physical therapy.  He reported having limited range of motion, pain, stiffness, and a grating sensation in both shoulders.  The Veteran also reported he felt a nerve running down his left arm.  Due to the Veteran's shoulder condition and the likelihood that he would be unable to complete his training, the Veteran was referred for evaluation for discharge from service.  The Veteran was then placed on light duty pending separation from service. 

In a February 2008 letter, the medical dispositions officer at the recruit training center advised the director of that organization that the veteran's "condition is not necessarily a physical disability, but due to this condition, it is unlikely the [Veteran] will be able to complete training." 

There are no medical records in the claims file regarding the Veteran's shoulders dated between the Veteran's discharge from service in February 2008 and his VA examination in August 2010.  At the August 2010 VA Examination, he was observed to have pain with active motion and following repetitive motion.  Based on X-rays taken of the Veteran's shoulders, the examiner found he had mild degenerative joint disease of both shoulders localized to the glenohumeral joint.  The examiner also found the Veteran had instability and very limited motion.  

Private treatment records from September 2013 indicate the Veteran had an MRI due to left shoulder pain.  The Veteran reported having increasing pain and limited range of motion.  He was found to have severe glenohumeral joint osteoarthritis, post-traumatic, with large inferior osteophytes, suggestions of some narrowing of the subacromial space, and damage to the rotator cuff.  

At the Veteran's June 2017 VA examination, the examiner's report indicates there was no reduction in the Veteran's muscle strength or ankylosis, but the Veteran had rotator cuff conditions in both shoulders and a history of instability and recurrent dislocation.  

The VA examiner opined that the Veteran's shoulder condition was not aggravated beyond its natural progression by an in-service event or injury.  After citing the evidence of record that was reviewed and relied upon in reaching his opinion, the examiner explained that the Veteran experienced a temporary worsening and his intermittent flare-ups were the same as natural progression of his pre-existing bilateral shoulder condition.  The examiner stated that the Veteran has not received any treatment since his discharge from service, and has only had evaluations in 2010 and 2013.  He stated that the 2010 X-rays of the Veteran's shoulders showing mild degenerative joint disease confirms the natural progression of the Veteran's pre-existing bilateral shoulder condition over more than eight years since the initial surgeries.  Further, the examiner stated the 2013 MRI of the left shoulder also supports the finding that the condition has progressed.  The examiner concluded there is no objective evidence of aggravation, or permanent or irreversible worsening of the pre-existing bilateral shoulder condition beyond natural progress. 

The Veteran is competent to report the symptoms he experienced related to his shoulder disability as a result of performing various exercises while in service.  However, as to whether the symptoms the Veteran experienced during service constituted aggravation of the pre-existing shoulder condition, the opinion expressed in the June 2017 VA examination is of greater probative value.  The VA examiner's opinion was based on a review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  There are no opinions of record indicating that the two weeks the Veteran spent performing regular duties during basic training while in service caused a permanent worsening beyond the natural progression of his shoulder condition.  Further, in the September 2013 assessment of the Veteran's left shoulder from his private physician, the physician did not indicate that the loss of shoulder cartilage observed in 2013 was connected to or aggravated by the Veteran's service in 2008.  After considering all of the evidence, the Board finds the Veteran's preexisting bilateral shoulder condition was noted at service entry, and was not aggravated beyond its natural progression by service.  

In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral shoulder disorder is denied. 




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


